Opinion by
Smith, J.,
The fact of an assault by the defendant on the plaintiff is admitted. As to the circumstances which, the defendant contends, justified the assault, the evidence was conflicting; hence the question of justification was for the jury. The record shows no request by either party for instructions on any point.
The first, second and third specifications are defective in not setting out, particularly, the grounds on which they are based. As to the fourth,^.t is well settled that “ mortification to the feelings,” or personal humiliation, resulting from a tort, is a legitimate element for consideration in fixing the damages^* Rockwell v. Borough of Eldred, 7 Pa. Superior Ct. 95, and authorities there referred to.
The case was submitted to the jury with adequate instructions respecting the rights of the parties, and the measure of damages, which were the only matters involved.
Judgment affirmed.